DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Examiner acknowledges Applicant’s claim to priority benefits of
PCT/GB2018/052649, which claims foreign priority to 1714978.2, filed 09/18/2017.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 3/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 8 recites “the rotational speed sensor is arranged to only measure the rotational speed if it exceeds a threshold.” It is unclear to the examiner what the term “it” should represent. Therefore this claim is rendered indefinite. For the purpose of examination, it is considered that the rotational speed exceeds the threshold variation in the rotational speed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Roos et al. (US 5467092 A), and further in view of McCall et al. (US 2002/183958 A1).
Regarding Claim 1, Roos et al. (‘092) discloses “apparatus for detecting misalignment of a radar unit (see column 1, lines 45-48: a calibration arrangement for stabilizing a radar system) of a vehicle (column 2 lines 31-39: Figure 1: a calibration arrangement for stabilizing a radar system according to the present invention is designated by the numeral 1...arrangement 1 is mounted on a platform such as a ship or aircraft 10..units 2 and 4 are part of a radar system 3), the apparatus comprising: 
a rotational speed sensor arranged to measure the rotational speed of the radar unit and having an output for a signal indicative of the rotational speed (column 2, lines 31-39: Figure 1: a calibration arrangement for stabilizing a radar system according to the present invention is designated by the numeral 1…antenna receiver/transmitter (ART) unit 4 driven by inputs from a gyroscope (gyro) 61, and a configuration module 8 which receives inputs from and applies outputs to ART unit 4…Units 2 and 4 are part of a radar system 3; column 1, lines 24-32: a stabilization arrangement typically includes a gyro mounted to the same platform as the radar system…the radar system reads angular information provided by the gyro and provides inputs which are used to determine a required calibrating displacement to be applied to the radar system antenna).
a processor arranged coupled to the output of the rotational speed sensor (column 3, lines 43-52: Figure 2: a reference input from gyro 6 is applied to the differential input of an operational amplifier 20…a selected gain for this purpose from a selectable gain amplifier 22 is selected by CPU 24 via a data bus 26); 
in which the processor is arranged to determine the misalignment at least in part based on the rotational speed measured by the rotational speed sensor (column 4, lines 23-49: all three analog AC inputs from gyro 6, i.e. reference, pitch and roll, are rectified and integrate…the multiplexed signals will be either amplified or attenuated by amplifier 40 depending upon digital data stored in configuration module 8… CPU 24 selects either the reference, pitch or roll inputs as an input to programmable gain amplifier 35... the CPU will then read the data from the A/D converter and then determine required stabilization parameters)”.  
Roos et al. (‘092) does not explicitly disclose measure the rotational speed of the radar unit “about at least one axis”
McCall et al. (‘958) relates to motion measurement.  McCall et al. (‘958) teaches measure the rotational speed of the radar unit “about at least one axis (see figure 1, 4, paragraph 130: the core inertial measurement unit of the present invention comprises an angular rate producer 5 for producing three-axis (X axis, Y axis and Z axis) angular rate signals2; paragraph 131: a position attitude and heading processor 80 is adapted to further connect with the core IMU of the present invention to compute position, attitude and heading angle measurements using the three-axis digital angular increments and three-axis velocity increments to provide a user with a rich motion measurement to meet diverse needs)”.
It would have been obvious to one of ordinary skill-in-the-art at the time of invention to have modified the apparatus of Roos et al. (‘092) with the teaching of McCall et al. (‘958) to obtain highly accurate motion measurements (McCall et al. (‘958) – paragraph 23). In addition, both prior art references, (Roos et al. (‘092) and McCall et al. (‘958)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, integrated sensor system or sensor fusion, use of different types of sensors in aiding radar operation, motion detection for vehicle applications3. 
Regarding Claim 2, which is dependent on independent claim 1, Roos et al. (‘092)/McCall et al. (‘958) discloses the apparatus of claim 1. Roos et al. (‘092) does not explicitly disclose “the least one axis consists of one generally vertical axis.”
McCall et al. (‘958) relates to motion measurement.  McCall et al. (‘958) teaches “the least one axis consists of one generally vertical axis (paragraph 130: Referring to FIG. 1, the core inertial measurement unit of the present invention comprises an angular rate producer 5 for producing three-axis (X axis, Y axis and Z axis) angular rate signals; an acceleration producer 10 for producing three-axis (X-axis, Y axis and Z axis) acceleration signal)4.”
It would have been obvious to one of ordinary skill-in-the-art at the time of invention to have modified the apparatus of Roos et al. (‘092) with the teaching of McCall et al. (‘958) to obtain highly accurate motion measurements (McCall et al. (‘958) – paragraph 23). In addition, both of the prior art references, (Roos et al. (‘092) and McCall et al. (‘958)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, integrated sensor system or sensor fusion, use of different types of sensors in aiding radar operation, motion detection for vehicle applications5. 
Regarding Claim 3, which is dependent on independent claim 1, Roos et al. (‘092)/McCall et al. (‘958) discloses the apparatus of claim 1. Roos et al. (‘092) does not explicitly disclose “an accelerometer arranged to determine the acceleration of the radar unit along at least two axes, and having an output for a signal indicative of the 
McCall et al. (‘958) relates to motion measurement.  McCall et al. (‘958) teaches “an accelerometer arranged to determine the acceleration of the radar unit along at least two axes (paragraph 130: Referring to FIG. 1, an acceleration producer 10 for producing three-axis (X-axis, Y axis and Z axis) acceleration signal), and having an output for a signal indicative of the acceleration coupled to the processor, with the processor being arranged to use the acceleration to determine the misalignment (paragraph 23: utilizes a signal processing scheme to obtain highly accurate motion measurements by means of signal integration, digitizing, sensor error and misalignment calibrations; paragraph 182: the three-axis velocity increment values from the angular increment and velocity increment producer 6 and acceleration device misalignment, and acceleration device bias from the angular rate producer and acceleration producer calibration procedure are connected into the accelerometer compensation module 813 for compensating the definite errors in three-axis velocity increments using the acceleration device misalignment, and accelerometer bias…outputting the compensated three-axis velocity increments to the level acceleration computation module 814).”
It would have been obvious to one of ordinary skill-in-the-art at the time of invention to have modified the apparatus of Roos et al. (‘092) with the teaching of McCall et al. (‘958) to obtain highly accurate motion measurements (McCall et al. (‘958) – paragraph 23). In addition, both prior art references, (Roos et al. (‘092) and McCall et al. (‘958)) teach features that are directed to analogous art and they are 6. 
Regarding Claim 4, which is dependent on claim 3, Roos et al. (‘092)/McCall et al. (‘958) discloses the apparatus of claim 3. Roos et al. (‘092) does not explicitly disclose “the two axes are perpendicular to each other and to the at least one axis of the rotational speed sensor.”
McCall et al. (‘958) relates to motion measurement.  McCall et al. (‘958) teaches “the two axes are perpendicular to each other and to the at least one axis of the rotational speed sensor (paragraph 130: Referring to figure 1, the core inertial measurement unit of the present invention comprises an angular rate producer 5 for producing three-axis (X axis, Y axis and Z axis) angular rate signals; an acceleration producer 10 for producing three-axis (X-axis, Y axis and Z axis) acceleration signal).”
It would have been obvious to one of ordinary skill-in-the-art at the time of invention to have modified the apparatus of Roos et al. (‘092) with the teaching of McCall et al. (‘958) to obtain highly accurate motion measurements (McCall et al. (‘958) – paragraph 23). In addition, both prior art references, (Roos et al. (‘092) and McCall et al. (‘958)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, integrated sensor system or sensor fusion, use of 7. 
Regarding Claim 5, which is dependent on independent claim 1, Roos et al. (‘092)/McCall et al. (‘958) discloses the apparatus of claim 1. Roos et al. (‘092) does not explicitly disclose “the processor is arranged to determine the misalignment based upon the output of the rotational speed sensor by integrating the rotational speed.”
McCall et al. (‘958) relates to motion measurement.  McCall et al. (‘958) teaches “the processor is arranged to determine the misalignment based upon the output of the rotational speed sensor by integrating the rotational speed (Figure 1: angular rate producer 5, position and attitude processor 80, position and attitude solution; paragraph 144: Figure 4: the angular increment and velocity increment producer 6 comprises an angular integrating means 620, an angular increment and velocity increment measurement means 650, position and attitude processor 80, position and attitude solution; paragraph 145: the angular integrating means 620 and the acceleration integrating means 630 are adapted for respectively integrating the three-axis analog angular rate voltage signals and the three-axis analog acceleration voltage signals for a predetermined time interval to accumulate the three-axis analog angular rate voltage signals and the three-axis analog acceleration voltage signals as an uncompensated three-axis angular increment and an uncompensated three-axis velocity increment for the predetermined time interval to achieve accumulated angular increments and accumulated velocity increment…the signals are directly proportional to the carrier angular rate and acceleration within the three-axis analog angular rate voltage signals and the three-axis analog acceleration voltage signals).”
It would have been obvious to one of ordinary skill-in-the-art at the time of invention to have modified the apparatus of Roos et al. (‘092) with the teaching of McCall et al. (‘958) to obtain highly accurate motion measurements (McCall et al. (‘958) – paragraph 23). In addition, both prior art references, (Roos et al. (‘092) and McCall et al. (‘958)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, integrated sensor system or sensor fusion, use of different types of sensors in aiding radar operation, motion detection for vehicle applications8. 
Regarding Claim 9, which is dependent on independent claim 1, Roos et al. (‘092)/McCall et al. (‘958) discloses the apparatus of claim 1. Roos et al. (‘092) further discloses “the rotational speed sensor comprises a gyroscope (column 2, lines 31-39: Figure 1: a calibration arrangement for stabilizing a radar system according to the present invention is designated by the numeral 1…antenna receiver/transmitter (ART) unit 4 driven by inputs from a gyroscope (gyro) 69, and a configuration module 8 which receives inputs from and applies outputs to ART unit 4…units 2 and 4 are part of a radar system 3; column 1, lines 24-32: a stabilization arrangement typically includes a gyro mounted to the same platform as the radar system…the radar system reads angular information provided by the gyro and provides inputs which are used to determine a required calibrating displacement to be applied to the radar system antenna).”
Regarding Claim 10, which is dependent on independent claim 1, Roos et al. (‘092)/McCall et al. (‘958) discloses the apparatus of claim 1. Roos et al. (‘092) further discloses “a vehicle having a radar unit and the apparatus of claim 1 attached thereto, in which the rotational speed sensor is attached to or integrated in the radar unit (Abstract: the radar system and the gyro are mounted on the same mounting platform so that the particular calibration features remain with the mounting platform;  column 2 lines 31-39: a calibration arrangement for stabilizing a radar system according to the present invention is designated by the numeral 1 and generally includes an indicator and control panel 2, an antenna receiver/ transmitter (ART) unit 4 driven by inputs from a gyroscope (gyro) 6, and a configuration module 8 which receives inputs from and applies outputs to ART unit 4…arrangement 1 is mounted on a platform such as a ship or aircraft 10. Units 2 and 4 are part of a radar system 3).”
Regarding Claim 11, which is dependent on independent claim 1, Roos et al. (‘092)/McCall et al. (‘958) discloses the apparatus of claim 1. Roos et al. (‘092) does not explicitly disclose “a further accelerometer coupled to the vehicle and able to determine the acceleration of the vehicle about two or three axes, with an output of the further accelerometer being coupled to the processor and the processor arranged to determine the misalignment based upon the acceleration of the vehicle.”
McCall et al. (‘958) relates to motion measurement.  McCall et al. (‘958) teaches “a further accelerometer coupled to the vehicle and able to determine the acceleration  (paragraph 128: the core inertial measurement unit of the present invention is preferred to employ with the angular rate producer, such as MEMS angular rate device array or gyro array, that provides three-axis angular rate measurement signals of a carrier, and the acceleration producer, such as MEMS acceleration device array or accelerometer array, which provides three-axis acceleration measurement signals of the carrier, wherein the motion measurements of the carrier, such as attitude and heading angles, are achieved by means of processing procedures of the three-axis angular rate measurement signals from the angular rate producer and the three-axis acceleration measurement signals from the acceleration producer), and the processor arranged to determine the misalignment based upon the acceleration of the vehicle (paragraph 23: utilizes signal processing scheme to obtain highly accurate motion measurements by means of signal integration, sensor error and misalignment calibrations; paragraph 182: the three-axis velocity increment values from the angular increment and velocity increment producer 6 and acceleration device misalignment, and acceleration device bias from the angular rate producer and acceleration producer calibration procedure are connected into the accelerometer compensation module 813 for compensating the definite errors in three-axis velocity increments using the acceleration device misalignment, and accelerometer bias…outputting the compensated three-axis velocity increments to the level acceleration computation module 814; Figure 4: acceleration producer 10,  the angular increment and velocity increment producer 6 comprises an angular integrating means 620, an angular increment and velocity increment measurement means 650, position and attitude processor 80, position and attitude solution).”
It would have been obvious to one of ordinary skill-in-the-art at the time of invention to have modified the apparatus of Roos et al. (‘092) with the teaching of McCall et al. (‘958) to obtain highly accurate motion measurements (McCall et al. (‘958) – paragraph 23). In addition, both of the prior art references, (Roos et al. (‘092) and McCall et al. (‘958)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, integrated sensor system or sensor fusion, use of different types of sensors in aiding radar operation, motion detection for vehicle applications10. 
Regarding independent Claim 12, which is a corresponding method claim of independent apparatus claim 1, Roos et al. (‘092)/McCall et al. (‘958) discloses all the claimed invention as shown above for claim 1.
Regarding independent Claim 13, which is dependent on independent claim 12, and which is a corresponding method claim of apparatus claim 3, Roos et al. (‘092)/McCall et al. (‘958) discloses all the claimed invention as shown above for claim 3.
Regarding independent Claim 14, which is dependent on claim 13, and which is a corresponding method claim of apparatus claim 4, Roos et al. (‘092)/McCall et al. (‘958) discloses all the claimed invention as shown above for claim 4.
Regarding independent Claim 15, which dependent on independent claim 12, and which is a corresponding method claim of independent apparatus claim 12, and which is a corresponding method claim of apparatus claim 2, Roos et al. (‘092)/McCall et al. (‘958) discloses all the claimed invention as shown above for claim 2.
Regarding independent Claim 16, which dependent on independent claim 12, and which is a corresponding method claim of apparatus claim 5, Roos et al. (‘092)/McCall et al. (‘958) discloses all the claimed invention as shown above for claim 5.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Roos et al. (US 5467092 A)/McCall et al. (US 2002/183958 A1), and further in view of Krogmann (US 4321678 A).
Regarding Claim 6, which is dependent on independent claim 1, Roos et al. (‘092)/McCall et al. (‘958) discloses the apparatus of claim 1. Roos et al. (‘092)/McCall et al. (‘958) does not explicitly disclose “the apparatus is arranged so as to take measurements of the rotational speed regularly or continually over a period of time.”
Krogmann (‘678) relates to motion measurement.  Krogmann (‘678) teaches “the apparatus is arranged so as to take measurements of the rotational speed regularly or continually over a period of time (FIG. 16 illustrates the set-up of the computer for the continuous computation of the transformation parameters during the mode of operation "heading-attitude reference" of the gyro unit of FIG. 6; abstract: the attitude parameters of the vehicle are computed continuously from the initial attitude parameters and the rotary speeds; column 21, lines 27-28: the gyro unit is then rotated from the position "northing" of FIGS. 4 and 5 into the position "heading-attitude reference"…then the computer unit continuously provides the current attitude parameters).”
It would have been obvious to one of ordinary skill-in-the-art at the time of invention to have modified the apparatus of Roos et al. (‘092)/McCall et al. (‘958) with the teaching of Krogmann (‘678) to obtain more accurate motion measurements (Krogmann (‘678) – column 3 lines 11-14). In addition, all of the prior art references, (Roos et al. (‘092), McCall et al. (‘958) and Krogmann (‘678)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, integrated sensor system or sensor fusion, motion detection for vehicle navigation11. 
Regarding Claim 17, which dependent on independent claim 12, and which is a corresponding method claim of apparatus claim 6, Roos et al. (‘092)/McCall et al. (‘958)/Krogmann (‘678) discloses all the claimed invention as shown above for claim 6.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Roos et al. (US 5467092 A)/McCall et al. (US 2002/183958 A1)/Krogmann (US 4321678 A), and further in view of Mills et al. (US 2013/154870 A1).
Regarding Claim 7, which is dependent on claim 6, Roos et al. (‘092)/McCall et al. (‘958)/Krogmann (‘678) discloses the apparatus of claim 6. Roos et al. (‘092)/McCall et al. (‘958)/Krogmann (‘678) does not explicitly disclose “the period of time comprises at least the period when an ignition of the vehicle is switched off.”
 (paragraph 25: sense radar alignment, both during radar module 101 installation12, as well as during vehicular movements).”
It would have been obvious to one of ordinary skill-in-the-art at the time of invention to have modified the apparatus of Roos et al. (‘092)/McCall et al. (‘958)/Krogmann (‘678) with the teaching of Mills et al. (‘870) for more accurate calibration of radar unit or module (Mills et al. (‘870) – paragraph 10). In addition, all of the prior art references, (Roos et al. (‘092), McCall et al. (‘958), Krogmann (‘678) and Mills et al. (‘870)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, integrated sensor system or sensor fusion, motion detection for vehicle navigation13. 
Regarding Claim 18, which dependent on claim 17, and which is a corresponding method claim of apparatus claim 7, Roos et al. (‘092)/McCall et al. (‘958)/Krogmann (‘678)/Mills et al. (‘870) discloses all the claimed invention as shown above for claim 7.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Roos et al. (US 5467092 A)/McCall et al. (US 2002/183958 A1), and further in view of Ellis (US 2004/0145496 A).
Regarding Claim 8, which is dependent on independent claim 1, as best understood, Roos et al. (‘092)/McCall et al. (‘958) discloses the apparatus of claim 1. Roos et al. (‘092)/McCall et al. (‘958) does not explicitly disclose “the rotational speed sensor is arranged to only measure the rotational speed if it exceeds a threshold.”
Ellis (‘496) relates to an intelligent vehicle apparatus and method for using the apparatus utilizing radar, speed sensor and accelerometer.  Ellis (‘496) teaches “the rotational speed sensor is arranged to only measure the rotational speed if it exceeds a threshold (paragraph 100: threshold variation is compared to the actual rotational speed of each of the wheels, which may be measured by an accelerometer or rotational sensor 66 engaged adjacent to each of the wheels or axles therefor. …as with the other sensors, sensor 66 is electrically engaged and communicates with the computer 40 and sends such information on the rate of rotation of each of the wheels…the computer 40 remotely takes control of the throttling and braking of the vehicle when actual variation in the rotational speed of any of the wheels exceeds the threshold variation in the rotational speed of the wheel)14.”
It would have been obvious to one of ordinary skill-in-the-art at the time of invention to have modified the apparatus of Roos et al. (‘092)/McCall et al. (‘958) with the teaching of Ellis (‘496) to obtain more accurate motion measurements (Ellis (‘496) – paragraph 5). In addition, all of the prior art references, (Roos et al. (‘092), McCall et al. (‘958) and Ellis (‘496)) teach features that are directed to analogous art and they are 15. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schneider et al. (US 2002/0138223 A1) describes that in the case of a horizontally misaligned sensor, i.e. the misalignment of the radiation characteristic was ascertained as being not equal to zero, the sensor’s viewing zone is shown by broken lines 5, 7 and 9…these rays differ from rays 6, 8 and 10 only in that they are rotated by the horizontal misalignment angle theta... angle theta 11 states by what rotation the sensor is misaligned... expediently, this angle is measured between the motor vehicle’s center axis and the axis of symmetry of the sensor’s viewing zone…inside the viewing zone of the sensor, an electromagnetic wave is emitted, preferably a radar or LIDAR signal…objects present in this viewing zone of the sensor scatter back a reflected wave which is detected at the sensor with the corresponding propagation delay…the angle at which a reflected signal is radiated and received is designated as the object angle, and is processed further as object angle value…all objects within the sensor’s viewing zone are known by object distance and object angle…from these objects a target object is selected for this, expediently that object being selected which is closest in distance and most possibly stays close to the vicinity of the longitudinal axis of the vehicle (paragraph 13).
 a system for detecting a rotational speed of a turbocharger including a rotational speed sensor unit which includes a radar transmitter for emitting radar waves and a radar receiver for receiving the radar waves and which is designed to detect radar waves reflected by a machine element of the turbocharger and to provide them as a measuring signal, and including an evaluation unit which is coupled to the rotational speed sensor unit and is designed to check whether the reflected radar waves are detectable by the radar receiver based on a predetermined criterion and to ascertain the rotational speed of the turbocharger based on an evaluation of the measuring signal (paragraph 9).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner’s Note: a gyroscope is a device used for measuring or maintaining orientation and angular velocity. It is a spinning wheel or disc in which the axis of rotation (spin axis) is free to assume any orientation by itself.
        2 Examiner’s Note: angular rate is equivalent to rotational speed for rotational speed sensors.
        3 This relation between both references highly suggests an expectation of success. 
        
        4 The examiner interprets Y axis as claimed “vertical axis.”
        5 This relation between both of the references highly suggests an expectation of success. 
        
        6 This relation between both references highly suggests an expectation of success. 
        
        7 This relation between both of the references highly suggests an expectation of success. 
        
        8 This relation between both references highly suggests an expectation of success. 
        
        9 A gyroscope is a device used for measuring or maintaining orientation and angular velocity. It is a spinning wheel or disc in which the axis of rotation (spin axis) is free to assume any orientation by itself.
        10 This relation between both of the references highly suggests an expectation of success. 
        
        11 This relation between both of the references highly suggests an expectation of success. 
        
        12 The examiner interprets the duration of radar module installation as the claimed “period when an ignition of the vehicle is switched off.” It is well known to one skilled in the art that the vehicle is turned off during radar module installation. 
        13 This relation between both of the references highly suggests an expectation of success. 
        
        14 The citation is made in view of the 112(b) rejection.
        15 This relation between both of the references highly suggests an expectation of success.